   Case 2:21-cr-00049-MHT-JTA Document 136 Filed 05/24/21 Page 1 of 1



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA        )
                                )           CRIMINAL ACTION NO.
       v.                       )               2:21cr49-MHT
                                )                   (WO)
WILLIAM     LEE HOLLADAY, III )
DEBORAH     IRBY HOLLADAY, and )
WILLIAM     RICHARD CARTER, JR. )

                                 ORDER

       Based on the representations made on the record

during the status conference on May 21, 2021, it is

ORDERED      that   the     parties       will   jointly     file       any

additional      questions    for    the    juror    questionnaire       by

5:00 p.m. on September 24, 2021, and will also submit a

Word    document    copy    to     the    court’s   proposed     orders

mailbox.

       DONE, this the 24th day of May, 2021.

                                      /s/ Myron H. Thompson
                                   UNITED STATES DISTRICT JUDGE
